UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-1048



JIN QING GAO, a/k/a Chun Chouw,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, United States Attorney
General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A77-354-314)


Submitted:   April 25, 2007                 Decided:   May 24, 2007


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, YERMAN & ASSOCIATES, LLC, New York, New York, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Carol
Federighi, Senior Litigation Counsel, John P. Devaney, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jin Qing Gao, a native and citizen of the People’s

Republic of China, petitions for review of the Board of Immigration

Appeals’ (“Board”) order adopting and affirming the immigration

judge’s decision denying his applications for asylum, withholding

from removal and withholding under the Convention Against Torture

(“CAT”).      Gao challenges the adverse credibility finding and the

denial of relief under the CAT.         We deny the petition for review.

             The Immigration and Naturalization Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                      8 U.S.C.

§ 1158(a) (2000).      The INA defines a refugee as a person unwilling

or unable to return to his native country “because of persecution

or a well-founded fear of persecution on account of race, religion,

nationality, membership in a particular social group, or political

opinion.”     8 U.S.C. § 1101(a)(42)(A) (2000).

             An applicant can establish refugee status based on past

persecution in his native country on account of a protected ground.

8   C.F.R.    §   1208.13(b)(1)      (2006).         Without     regard      to   past

persecution,      an   alien   can   establish       a    well-founded       fear    of

persecution on a protected ground.            Ngarurih v. Ashcroft, 371 F.3d

182, 187 (4th Cir. 2004).

             An   applicant    has   the    burden        of   demonstrating        his

eligibility for asylum.        8 C.F.R. § 1208.13(a) (2006);              Gandziami-

Mickhou      v.   Gonzales,    445   F.3d     351,       353   (4th   Cir.    2006).


                                      - 2 -
Credibility findings are reviewed for substantial evidence.                       A

trier of fact who rejects an applicant’s testimony on credibility

grounds    must    offer    specific,    cogent     reasons     for    doing     so.

Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).                   “Examples of

specific    and    cogent   reasons     include    inconsistent        statements,

contradictory evidence, and inherently improbable testimony . .

. .”      Tewabe v. Gonzales, 446 F.3d 533, 538 (4th Cir. 2006)

(internal quotation marks and citations omitted). We accord broad,

though not unlimited, deference to credibility findings supported

by substantial evidence.          Camara v. Ashcroft, 378 F.3d 361, 367

(4th Cir. 2004).        If the immigration judge’s adverse credibility

finding is based on speculation and conjecture rather than specific

and cogent reasoning, it is not supported by substantial evidence.

Tewabe, 446 F.3d at 538.

            A    determination    regarding    eligibility       for    asylum    or

withholding of removal is affirmed if supported by substantial

evidence    on    the    record   considered       as     a   whole.      INS     v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).               Administrative findings

of fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.              8 U.S.C.A. § 1252(b)(4)(B)

(West 2005).       This court will reverse the Board “only if the

evidence presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                    Rusu v.




                                      - 3 -
INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (internal quotations

and citations omitted).

            We find substantial evidence supports the Board’s and the

immigration judge’s adverse credibility finding.               The immigration

judge did not err by relying on the fraudulent identity document.

Accordingly, the evidence is not so compelling as to warrant a

different result as to the denials of asylum and withholding from

removal.

            We further find substantial evidence supports the denial

of relief under the CAT.        This denial of relief was supported by

the   adverse   credibility     finding    and    the   lack   of    independent

evidence in support of the claim.           Camara, 378 F.3d at 370, 372.

Because he failed to establish his identity, Gao did not show he

faced the possibility of torture because he claimed to be a

Catholic.

            Accordingly,   we    deny     the    petition   for     review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                   - 4 -